EMPLOYMENT AGREEMENT AMENDMENT

This EMPLOYMENT AGREEMENT AMENDMENT is made as of the day of July, 2007, by and
between Pavilion Bancorp, Inc. a Michigan Corporation (herein referred to as the
“Holding Company”), and the Bank of Lenawee, a Michigan banking corporation
(herein referred to as the “Company”), and Richard J. DeVries (herein referred
to as the “Executive”).

WHEREAS the Holding Company, the Company and Executive desire to amend the
Employment Agreement made by and between the Holding Company, the Company and
the Executive, dated July 1, 2003, as extended by an Employment Agreement
Extension Agreement made by and between the Holding Company, the Company and the
Executive dated February 22, 2007 (collectively, the “Employment Agreement”).

NOW, THEREFORE, the Holding Company, the Company and the Executive hereby agree
to the following amendment:

1.     The first paragraph in Section 3.4 of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:

Executive shall have the right to terminate this Agreement and his employment
provided he gives thirty (30) calendar days advance notice in writing to the
Chair of the Board of Directors. The employment relationship and this Agreement
shall terminate thirty (30) days after receipt of such notice, and the Company
shall be relieved of making any further salary payments to Executive. In the
event Executive terminates this Agreement or retires, he shall receive salary
which has been earned and accrued pro-rata through the effective date of the
termination and earned but unpaid leave but shall not be eligible for any
pro-rated bonus under the Company’s senior officer’s bonus plan. Notwithstanding
the foregoing, Executive will be paid a lump sum amount equal to Executive’s
then-current annual salary times one hundred percent (100%) less applicable
state, federal and local income tax and FICA withholdings if Executive
terminates this Agreement and his employment as a result of the assignment of
responsibilities by the Company to Executive which is a substantial diminution
of Executive’s then present functions and responsibilities. Such lump sum shall
be paid to Executive no later than 30 days following the effective date of
termination of employment.

If a Change in Control (as defined below) occurs during the term of this
Agreement, the Company or the Holding Company (or either of their respective
successors) shall pay to Executive a lump sum payment (the “Lump Sum”) equal to
Executive’s annual salary at the time of the Change in Control times two hundred
percent (200%), less applicable state, federal and local income tax and FICA
withholdings. If in connection with the Change in Control, Executive either does
not receive an offer of employment from the entity or entities to whom control
is ceded or if Executive rejects an offer (with the result that his employment
is terminated) from such entity or entities due to the fact that the offer (i)
involves a diminution of Executive’s functions and responsibilities in effect as
of the Change in Control, or (ii) involves a decrease in Executive’s base salary
in effect as of the Change in Control, or (iii) would require Executive to be
primarily based at a location more than 50 miles from Executive’s residence as
of the Change in Control, then (a) the Lump Sum payable to Executive pursuant to
the preceding sentence shall equal Executive’s annual salary at the time of the
Change in Control times two hundred fifty percent (250%) (in which case
Executive shall not be entitled to a severance payment pursuant to the first
paragraph of this Section 3.4) and (b) the Company or the Holding Company (or
either of their respective successors) shall be required to provide Executive,
for a period of six months following the effective date of termination of
employment, a continuation of all medical and dental insurance coverage for
Executive and his family as was in place immediately prior to the Change in
Control, at no cost or expense to Executive or his family. The Lump Sum shall be
due and payable to the Executive within thirty (30) days following the date of
the Change in Control.

1

--------------------------------------------------------------------------------



For purposes of calculating any lump sum payment pursuant to this Agreement, the
base salary shall not include any year-end bonuses, severance payments or other
amounts received prior to any Change in Control.

2.     All other paragraphs, provisions, and clauses in the Employment Agreement
not so modified remain in full force and effect as originally written.

IN WITNESS WHEREOF, the parties have caused this EMPLOYMENT AGREEMENT AMENDMENT
to be executed as of the date set forth in the first paragraph of this
EMPLOYMENT AGREEMENT AMENDMENT.




/s/ Richard J. DeVries
——————————————
Richard J. DeVries



FOR PAVILION BANCORP, INC. AND BANK OF LENAWEE, BY:


/s/ Douglas L. Kapnick
——————————————
Douglas L. Kapnick
Chairman of the Board of Directors

2